Order entered November 28, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00111-CV

                       ALEJANDRO CASILLAS PRIETO, Appellant

                                                V.

   RICHARD RENE ALAMIA, ET AL., RAFAEL DE LA GARZA, II & (FNU) DE LA
                          GARZA, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02393-2016

                                            ORDER
       Before the Court are appellant’s November 26, 2018 pro se motions to extend the time to

file his amended brief and for leave to make documentation part of the record.

       Appellant’s motion to extend the time to file his amended brief is GRANTED.

Appellant’s brief shall be filed by December 28, 2018. We expressly caution appellant that

failure to file an amended brief may result in the dismissal of this appeal without further notice.

TEX. R. APP. P. 38.8(a)(1).

       In his motion for leave to make documentation part of the record, appellant attaches

various correspondence explaining why he failed to serve one defendant at that defendant’s

proper address. The documents attached to appellant’s motion are part of the appellate record to
the extent they are attached to appellant’s motion. To the extent appellant’s motion was intended

to supplement the clerk’s record with the documents, the motion is DENIED. Appellant’s

amended brief must contain an accurate certificate of service. See TEX. R. APP. P. 9.5(e).




                                                     /s/    DAVID EVANS
                                                            JUSTICE




                                               –2–